Citation Nr: 0122424	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-11 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
apportioned disability compensation benefits in the 
calculated amount of $1,016.00.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
January 1977.  The appellant is the veteran's ex-spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 determination by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in April 
2000, a statement of the case was issued in May 2000, and a 
substantive appeal was received in May 2000.  The appellant 
requested a Board hearing at the RO, but she did not report 
for the hearing scheduled in June 2001.


FINDINGS OF FACT

1.  In 1998, an apportionment of the veteran's disability 
compensation benefits was awarded on behalf of the appellant 
as the veteran's spouse and on behalf of two of the veteran's 
children in the custody of the appellant.  

2.  In March 1999, the appellant notified VA that she and the 
veteran were divorced that same month; she also requested an 
increased apportionment on behalf of the veteran's two 
children in her custody. 

3.  In December 1999, action was taken by VA to retroactively 
remove the appellant from the apportionment award in view of 
her divorce from the veteran; it was determined that an 
overpayment of apportioned compensation in the amount of 
$1,016.00 was created as a result.

4.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant.

5.  The appellant is partially at fault in the creation of 
the overpayment of apportionment compensation.

6.  Recovery of the overpayment would deprive the appellant 
and her family of basic necessities.


CONCLUSION OF LAW

Recovery of the overpayment of apportioned compensation 
benefits in the amount of $1,016.00, would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963(a), 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and implementing regulations.  The 
record includes all pertinent items of evidence and no 
additional pertinent evidence has been identified by the 
appellant.  The Board therefore finds that the record as it 
stands is adequate to allow for an equitable review of the 
appellant's appeal.  Further, the appellant has been notified 
of the applicable laws and regulations pertaining to a waiver 
of the recovery of an overpayment.  The discussions in the 
Committee's determination and the statement of the case have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and if recovery of the indebtedness from the payee who 
received such benefits would be against the principles of 
equity and good conscience.  See 38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the 


Government.  In making this determination, consideration will 
be given to the following elements, which are not to be all-
inclusive:

1.  Fault of the debtor.  Where the actions of the debtor 
contribute to the creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which VA benefits 
were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 C.F.R. § 1.965(a).

In the present case, the appellant was awarded an 
apportionment of the veteran's compensation benefits in 1998 
on her own behalf as the veteran's spouse and as custodian of 
two children she had by the veteran.  Documentation in the 
claims file shows that she was fully informed of the need to 
immediately notify VA of any change in her marital status.  
In March 1999, she notified VA that she had been divorced 
from the veteran that same month.  She also requested an 
increased apportionment on behalf of the veteran's two 
children in her custody.  It appears from the record that the 
claims file was transferred to a different VA Regional Office 
during this time period.  At any rate, it was not until 
December 1999 that VA took action to retroactively terminate 
her apportionment.  As a result, an overpayment in the amount 
of $1,016.00 was created.

The appellant has not disputed the amount of the debt in 
question.  Instead, she contends that the overpayment was not 
her fault because she notified VA about her divorce from the 
veteran in a timely manner.  She further contends that 
repayment of the debt would cause her financial hardship.

A review of the record reflects that the Committee found no 
evidence of fraud, misrepresentation, or bad faith on the 
part of the appellant.  There has been no showing of any 
action taken with an intent to obtain benefits to which she 
knew she was not entitled to.  

Turning to application of the principles of equity and good 
conscience, the Board first finds that VA must be attributed 
some fault in the creation of the overpayment by waiting 
several months to amend the apportionment after the appellant 
had timely notified VA of her divorce.  With regard to fault 
on the appellant's part, the Committee has found that the 
appellant nevertheless received benefits which she knew, or 
should have known, she was not entitled.  The Board observes 
here that the appellant had requested an increased 
apportionment for her children at the same time she reported 
her divorce.  It is not entirely clear from the record, but 
the Board believes it plausible that the changes in the award 
amounts due to the deletion of the appellant as the spouse of 
the veteran during the same time period when the 
apportionment for the veteran's children in her custody was 
increased may have resulted in a somewhat confusing situation 
for someone outside of the VA system.  Although also not 
clear, the Board notes that the appellant has also reported 
that the benefit checks referenced her children and she 
assumed that they were for her children and had no reason to 
know that she was being paid benefits to which she was not 
entitled.  Under the circumstances, the Board believes that 
any fault attributed to the appellant was minimal.  

The Board must now consider whether recovery of the 
overpayment from the appellant would result in undue 
financial hardship.  In a Financial Status Report received in 
January 2000, the appellant reported that she was employed as 
a clerk with a gross monthly income of $1,600.00.  It also 
appears that she is now receiving $200.00 per month as an 
apportionment of the veteran's VA benefits on behalf of her 
children.  The Board notes that the appellant did not provide 
her net monthly income after taxes, social security 
contributions, and other deductions.  The appellant also 
reported monthly expenses for costs associated with rent or 
mortgage as $812.00, food as $100.00, and utilities and heat 
as $150.00.  She further reported monthly payments for 
installment contracts as $340.00 for her car.  In a VA Form 9 
received in May 2000, the appellant noted monthly expenses of 
$100.00 for insurance and $100.00 for clothing.  These 
reported expenses total $1,602.00.

Based on these income and expense figures, the Board finds 
that the collection of the debt in question would cause an 
undue hardship to the appellant and her family.  After taking 
into consideration any income taxes, social security 
deductions, etc. from the appellant's reported gross income, 
it would appear that at best her net monthly income 
essentially equals her monthly expenses.  Collection of the 
debt in question would therefore result in undue hardship by 
depriving the appellant and her family of basic necessities. 

The Board recognizes that failure to recover the overpayment 
may be viewed as resulting in some unjust enrichment.  It has 
also not been shown that the appellant changed her position 
in reliance on the VA benefits.  However, after balancing the 
various elements contemplated in 38 C.F.R. § 1.965(a), the 
Board finds that recovery of the overpayment would be against 
the principles of equity and good conscience in this case.  
Accordingly, entitlement to a waiver of the recovery of the 
overpayment is warranted. 


ORDER

Entitlement to a waiver of the recovery of an overpayment of 
apportioned compensation benefits in the amount of $1,016.00 
is warranted.  The appeal is granted to this extent.



		
	ALAN S. PEEVY
Member, Board of Veterans' Appeals

 

